ORDER

Claimant appeals from the award of the Labor and Industrial Relations Commission denying her request for continuing medical treatment and temporary total disability benefits. We affirm. The award is supported by competent and substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).